Title: From James Madison to James Pleasants Jr., 11 March 1824
From: Madison, James
To: Pleasants, James Jr.


        (private)
        
          Dr Sir,
          Mar. 11 1824
        
        In the latter part of June or first of July 1783. a letter was written by the Virga. Delegates in Congs to the Govr: giving an acct. of the Meeting of Soldiers which was followed by the removal of Congs. from Philada. It is not certain whether the letter was signed by all the Delegates, or proceeded from Mr Mercer alone as was one of them. As the letter is probably on the files of the Ex. may I ask the favor of you to have a copy taken & forwarded to me. Yours with great esteem & cordial regard
        
          J. M.
        
       